      Case 5:20-cv-00260-TKW-MJF Document 8 Filed 11/13/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION

RANDY A. HART,

      Plaintiff,

v.                                                Case No. 5:20cv260-TKW-MJF

SCOTT PAYNE,

     Defendant.
______________________________/

                                        ORDER

      This case is before the Court based on the magistrate judge’s Report and

Recommendation (Doc. 6). No objections were filed. Upon due consideration of

the Report and Recommendation and the case file, I agree with the magistrate

judge’s determination that this case should be dismissed pursuant to the “three

strikes” statute, 28 U.S.C. §1915(g). Accordingly, it is

      ORDERED that:

      1.     The Report and Recommendation is adopted and incorporated by

             reference in this Order.

      2.     This case is DISMISSED pursuant to 28 U.S.C. §1915(g), and the

             Clerk shall close the file.
Case 5:20-cv-00260-TKW-MJF Document 8 Filed 11/13/20 Page 2 of 2




DONE and ORDERED this 13th day of November, 2020.

                        T. Kent Wetherell, II
                       T. KENT WETHERELL, II
                       UNITED STATES DISTRICT JUDGE




                               2
